The Judges,
after hearing the reasons for and against this motion, said, that they had very frequently observed' *418causes postponed on very trifling pretences, and therefore It was necessary to attend strictly to the call of the dockets in the district courts, as many shameful delays had been experienced in them. But in this case it would be hard to cut the plaintiff off from a chance of justice, as he swears he was prevented by unavoidable accident from attending himself, and that several of his witnesses had promised to attend, but were prevented by a heavy fall of rain and freshes from attending. And although the promise of a witness to attend without a subpoena is not a good ground for putting off a trial, yet, when connected with the other circumstances-In this case, it appears to be a reasonable ground within the discretion of the court.
Nonsuit set aside.
All the Judges present.